104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Herbert WASHINGTON, Plaintiff-Appellant,v.John/Jane DOE, Chief Court Reporter-Kings County;  DeboraWoodley, Chief Court Reporter Agent;  Kings CountyChief Court Reporters Officer,Defendants-Appellees.
No. 96-2311.
United States Court of Appeals, Second Circuit.
Oct. 30, 1996.

1
Herbert Washington, pro se and incarcerated, appeals from a judgment of the United States District Court for the Eastern District of New York (Sifton, C.J.) consolidating his civil rights complaints and dismissing all three in their entirety.


2
E.D.N.Y.


3
AFFIRMED.


4
Herbert Washington, pro se.


5
Dennis C. Vacco, Attorney General of the State of New York;  Amy L. Abramowitz, Assistant Attorney General of the State of New York, of counsel.


6
Present:  MESKILL, CALABRESI, Circuit Judges, BLOCK, District Judge.*

ORDER

7
In the three actions, Washington alleged that the Kings County Court Reporter's Office and certain employees within it conspired to violate his constitutional rights by suborning perjury and failing to produce allegedly exculpatory material in response to his Freedom of Information Law requests.  He also alleged a similar conspiracy on the part of the Kings County District Attorney and certain named employees.


8
The state and city defendants moved under Rules 12(b)(6), 12(c), and 42(a) of the Federal Rules of Civil Procedure to consolidate all three actions and to dismiss all three complaints.  On March 27, 1996, the district court granted the request to consolidate and dismissed the consolidated action in its entirety.  Washington appeals, claiming that the district court erred in (1) applying immunity doctrine to the state and city defendants, (2) interpreting and applying Heck v. Humphrey, 512 U.S. 477 (1994), (3) using the doctrines of res judicata and collateral estoppel, (4) ruling that the state provided adequate alternative remedies and (5) finding that the defendants did not violate any clearly established law.


9
We affirm the district court's judgment substantially for the reasons stated by the district court in its Memorandum and Order.  Washington v. Doe, CV-94-5174 (CPS) (E.D.N.Y. Mar. 27, 1996).



*
 The Honorable Frederic Block, District Judge of the United States District Court for the Eastern District of New York, sitting by designation